Exhibit INTEREST IN SECURITIES OF THE ISSUER # OF ACPT % OF ACPT SHARES SHARES VOTING DISPOSITIVE OWNED OWNED POWER POWER James Michael Wilson 86,397 1.7% Sole Sole 21,350 (1) 0.4% Shared Shared Interstate Business Corporation 1,549,976 29.8% Sole Sole Wilson Securities Corporation 86,101 11.3% Sole Sole Wilson Family L.P. 21,350 0.4% * * James J. Wilson 15,289 0.3% Sole Sole Barbara A. Wilson 50 0.0% Sole Sole Kevin J. Wilson 86,397 1.7% Sole Sole Elizabeth W. Weber 86,397 1.7% Sole Sole Thomas B. Wilson 86,397 1.7% Sole Sole Mary P. Wilson 86,397 1.7% Sole Sole 21,350 (1) 0.4% Shared Shared Brian J. Wilson 86,397 1.7% Sole Sole *See Footnote 1. (1)Reporting person is a General Partner of The Wilson Family L.P.The management and control of the business and affairs of the partnership are vested jointly in the General Partners, thus reporting person shares voting and dispositive power over Common Shares owned by Wilson Family L.P.
